982 A.2d 966 (2009)
200 N.J. 431
In the Matter of Steven H. GRIFFITHS, an Attorney at Law.
D-178 September Term 2008
Supreme Court of New Jersey.
November 4, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-104, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(E), STEVEN H. GRIFFITHS of WAYNE, PENNSYLVANIA, who was admitted to the bar of this State in 1996, should be censured based on discipline imposed in the Commonwealth of Pennsylvania for conduct that in New Jersey violates RPC 1.16(a) (failure to decline or terminate representation), RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), RPC 4.1(a) (knowingly making a false statement of material fact or law to a third person), RPC 5.5(a) (practicing law while ineligible to do so), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d) (conduct prejudicial *967 to the administration of justice), and good cause appearing;
It is ORDERED that STEVEN H. GRIFFITHS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.